internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-103037-00 date date company corporation shareholders a b c d dear this responds to your letter on company’s behalf dated date as well as subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code that company's s_corporation_election was inadvertently invalid company represents the following facts company elected under sec_301_7701-3 of the income_tax regulations to be classified as a corporation effective a it elected under sec_1362 to be treated as an s_corporation effective b at the time of its s_corporation_election some of the company shares were held by iras and a sec_401 plan the tax advisor preparing company’s form_2553 was not aware of these ownership interests as a result the iras were allowed to continue holding shares in company and the sec_401 plan failed to consent to the s_corporation_election company became aware that its s_corporation_election was invalid only after seeking legal counsel regarding an employee plan issue company then obtained a properly executed consent to the s election from the sec_401 plan and submitted a request for inadvertent invalid election relief company was acquired by corporation effective c thus terminating its s election plr-103037-00 the same date sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation on the day the election is made consent to the election sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual iras are not permitted shareholders sec_1362 provides that if- a an election under sec_1362 by any corporation was not effective for the tax_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary the conference_report on the small_business job protection act of p_l_104-188 provides that the service should be reasonable in exercising this authority plr-103037-00 and apply standards that are similar to those applied under present law to inadvertent subchapter_s terminations h_rep_no 104th cong 2d sess 1996_3_cb_741 according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers for example if a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so that the election is treated as never terminated likewise it may be appropriate to waive the terminating event when the one class of stock requirement was inadvertently breached but no tax_avoidance had resulted it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent plr-103037-00 company represents that its officers and shareholders were unaware of the s_corporation rules regarding iras and sec_401 plans the ira owners and sec_401 plan participants are or were company shareholders these owners and participants received schedules k-1 in their own names and included company’s operating results for d on their individual income_tax returns company and shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as might be required by the secretary based solely on the facts as represented by company in this ruling_request we conclude that company's s_corporation_election was inadvertently invalid within the meaning of sec_1362 consequently we rule that company will be treated as an s_corporation for the period from b to c the period unless company's s election otherwise terminated under sec_1362 this ruling is contingent on company and shareholders including the iras and sec_401 plan treating company as having been an s_corporation for the period accordingly shareholders in determining their respective income_tax liabilities must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding the eligibility of company to have elected under sec_1362 to be an s_corporation in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely joni larson acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
